Dunmore, J.
The only question presented "by this appeal is whether a verdict, obtained in the way this verdict was, should be permitted to stand. The first finding of the jury implied that they found an indebtedness of $9.50 owing to plaintiff, but for some reason they evidently did not want to throw the costs upon defendant, and, therefore, brought in 'the conditional verdict. The justice very properly refused to receive it, and sent the jury back to their room. Defendant’s counsel (but not the counsel who appears on this appeal) not only violated his duty, but violated the law in proposing to the jury, that if they would find a verdict of no cause of action, defendant would pay plaintiff $9.50. Such a proposition made in open court is a wilful contempt and should have been punished as such. Any clandestine interference with a jury by a party or his counsel has always been held to have vitiated a verdict. Such an improper suggestion as this; although made in open court, is nearly as reprehensible, and may be equally dangerous. The judgment must be reversed, with costs.
Judgment reversed, with costs.